Motion Granted; Dismissed and Memorandum Opinion filed May 30, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00241-CV

             WATTS WATER TECHNOLOGIES, INC., Appellant
                                            V.

TEXAS FARMERS INSURANCE COMPANY, A/S/O ALBERT H. WATTS,
                     JR., Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-27195

               MEMORANDUM                        OPINION
      This is an interlocutory appeal from an order denying appellant’s motion to
compel arbitration signed February 20, 2013. See Tex. Civ. Prac. & Rem. Code §§
51.016, 171.098. In response to appellant’s unopposed motion to stay trial court
proceedings pending resolution of this appeal, on April 25, 2013, this court issued
its stay order. See Tex. R. App. P. 29.3.

      On May 21, 2013, the parties filed a joint motion to dismiss the appeal in
order to effectuate their settlement agreement. See Tex. R. App. P. 42.1. According
to the motion, as part of the settlement agreement, the parties have agreed to
submit their dispute to arbitration, rendering this appeal moot. The parties also
request that this court lift its stay of proceedings in the trial court.

       The motion is granted. This court’s stay order issued April 25, 2013, is
lifted. The portion of the trial court’s February 20, 2013, order denying appellant’s
motion to compel arbitration is vacated without regard to the merits, and the case is
remanded to the trial court for rendition of an order in accordance with the parties’
settlement agreement.

       We order the appeal dismissed as moot and that each party shall pay its costs
incurred by this appeal.

                                     PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                             2